EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 30, 2019 (the “First Amendment Effective Date”) is entered into among
U.S. XPRESS ENTERPRISES, INC., a Nevada corporation (the “Borrower”),
the Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”), L/C
Issuer and Swingline Lender.  Capitalized terms used but not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement (as
defined below) as amended hereby.

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of June 18, 2018
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”), among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swingline Lender, the Lenders have
agreed to provide the Borrower with the credit facilities provided for therein;
and

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Amendments.  The Credit Agreement is hereby amended as follows:

(a) The following definitions are added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order to read as follows:

“BofA Securities” means BofA Securities, Inc.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each






case as published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion. 

(b) The definition of “LIBOR Successor Rate Conforming Changes” in Section 1.01
of the Credit Agreement is amended and restated in its entirety to read as
follows:

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurodollar Rate, Interest Period, timing and frequency of determining rates and
making payments of interest and other technical, administrative or operational
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

(c) The definition of “MLPFS” in Section 1.01 of the Credit Agreement is deleted
in its entirety.

(d) (i) The reference to “MLPFS” in the definition of “Fee Letter” in Section
1.01 of the Credit Agreement is amended to read “BofA Securities (as successor
in interest to Merrill Lynch, Pierce, Fenner & Smith Incorporated)” and (ii)
each other reference to “MLPFS” in the Credit Agreement is amended to read “BofA
Securities”.

(e) Section 1.02 of the Credit Agreement is amended to add a new clause (d) at
the end of such Section to read as follows:

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person.  Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

(f) Section 1.08 of the Credit Agreement is amended and restated in its entirety
to read as follows:

1.08Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes.








(g) Section 3.07 of the Credit Agreement is amended and restated in its entirety
to read as follows:

3.07LIBOR Successor Rate.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or the Required Lenders (as applicable)
have determined, that: (a) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (b) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans, provided that, at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or (c)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks,  which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated  (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment.   Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans






shall be suspended (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), and (ii) the Eurodollar Rate component of the Base Rate shall
no longer be utilized in determining the Base Rate.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

(h) Section 7.11 of the Credit Agreement is amended and restated in its entirety
to read as follows:

7.11Financial Covenants.

(a)Consolidated Net Leverage Ratio.  The Loan Parties shall not permit the
Consolidated Net Leverage Ratio as of the end of any Measurement Period ending
as of the end of any fiscal quarter of the Borrower to be greater than (i) 3.25
to 1.0, for any fiscal quarter ending during the period from the Closing Date
through and including the quarter ending September 30, 2019; (ii) 3.50 to 1.00,
for the fiscal quarters ending December 31, 2019, and March 31, 2020; (iii) 3.25
to 1.00, for the fiscal quarter ending June 30, 2020; and (iv) 3.00 to 1.00, for
any fiscal quarter ending thereafter;  provided,  that, upon the occurrence of a
Qualified Acquisition, for each of the four (4) consecutive fiscal quarters of
the Borrower (commencing with the fiscal quarter of the Borrower during which
such Qualified Acquisition is consummated) (such period of increase, a “Leverage
Increase Period”), the ratio set forth above may, upon receipt by the
Administrative Agent of a Qualified Acquisition Notice, be increased by 0.25 (it
being understood and agreed that notwithstanding the preceding text in this
proviso, the maximum Consolidated Net Leverage Ratio shall not exceed 3.25 to
1.0 at any time); provided,  further,  that, (a) for at least one (1) fiscal
quarter of the Borrower ending immediately following each Leverage Increase
Period, the Consolidated Net Leverage Ratio as of the end of such fiscal quarter
shall not be greater than the applicable test level set forth prior to the first
proviso above prior to giving effect to another Leverage Increase Period, (b)
there shall be no more than three (3) Leverage Increase Periods during the term
of this Agreement, and (c) each Leverage Increase Period shall apply only with
respect to the calculation of the Consolidated Net Leverage Ratio for purposes
of determining compliance with this Section 7.11(a) and for purposes of any
Qualified Acquisition Pro Forma Calculation.








(b)Consolidated Interest Coverage Ratio.  The Loan Parties shall not permit the
Consolidated Interest Coverage Ratio as of the end of any Measurement Period
ending as of the end of any fiscal quarter of the Borrower to be less than (i)
2.00 to 1.00, for any fiscal quarter ending during the period from the Closing
Date through and including the quarter ending September 30, 2019; (ii) 1.20 to
1.00, for the fiscal quarters ending December 31, 2019, and March 31, 2020;
(iii) 1.75 to 1.00, for the fiscal quarter ending June 30, 2020; and (iv) 2.00
to 1.00, for any fiscal quarter thereafter.

(i) A  new Section 11.22 is hereby added to Article XI of the Credit Agreement
to read as follows:

11.22Acknowledgement Regarding Any Supported QFC.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): 

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 

 

(b)As used in this Section 11.22, the following terms have the following
meanings:

 








“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

2.Conditions Precedent.  This Amendment shall be effective upon satisfaction of
the following conditions precedent:

 

(a) Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by (i) a Responsible Officer of the Borrower and each Guarantor and
(ii) the Required Lenders.

(b) Receipt by the Administrative Agent of any fees required to be paid to the
Administrative Agent, the Arrangers or the Lenders on or before the First
Amendment Effective Date.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel, if so requested by the Administrative Agent) to the
extent invoiced prior to or on the date hereof,  plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

3.Miscellaneous.

 

(a)The Credit Agreement and the obligations of the Loan Parties thereunder and
under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.

(b)Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment and the transactions contemplated
hereby, (ii) affirms all of its obligations under the Loan Documents to which it
is a party and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Loan Documents to which it is a party.

(c)Each Loan Party hereby represents and warrants to the Administrative Agent
and the Lenders as follows:

(i)The execution, delivery and performance by such Loan Party of this Amendment
has been duly authorized by all necessary corporate or other organizational






action, and do not (A) contravene the terms of any of such Loan Party’s
Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (I) any material Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (II) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (C) violate any Law.

(ii)This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, subject to laws generally affecting creditors’
rights, to statutes of limitations and to principles of equity.

(iii)No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment or the Credit
Agreement as amended hereby.

(iv)The representations and warranties of such Loan Party contained in the
Credit Agreement and in each other Loan Document are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) on
and as of the date hereof with the same effect as if made on and as of the date
hereof, except to the extent such representations and warranties specifically
refer to an earlier date, in which case they were true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) as of
such earlier date, and except that for purposes of this Section 3(c)(iv), the
representations and warranties contained in Sections 5.05(a),  (b), and (d) of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a),  Section 6.01(b), or Section 6.01(c) of
the Credit Agreement, as applicable. 

(v)No  Default or Event of Default has occurred and is continuing or would
result from the transactions contemplated by this Amendment.  

(vi)The Persons signing this Amendment as Guarantors include all of the
Subsidiaries existing as of the date hereof that are required to become
Guarantors pursuant to the Credit Agreement on or prior to the date hereof.

(d)This Amendment may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
telecopy or in any other electronic format (such as .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Amendment.

(e)This Amendment is a Loan Document.  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor, except as expressly provided herein,
constitute a waiver or amendment of any provision of any of the Loan Documents.

(f)THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. This






Amendment shall be further subject to the terms and conditions of Sections 11.14
and 11.15 of the credit agreement, the terms of which are incorporated herein by
reference,  MUTATIS MUTANDIS, as if fully set forth herein. 

[remainder of page intentionally left blank]

 







 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by a duly authorized officer as of
the date first above written.

 

BORROWER:U.S. XPRESS ENTERPRISES, INC.,

a Nevada corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Chief Financial Officer and Treasurer

 

GUARANTORS:U. S. XPRESS, INC.,

a Nevada corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Treasurer

U. S. XPRESS LEASING, INC.,

a Tennessee corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Treasurer

XPRESS AIR, INC.,

a Tennessee corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary

XPRESS HOLDINGS, INC.,

a Nevada corporation

By: /s/ Jane Greenberg

Name: Jane Greenberg

Title: Secretary/Treasurer

ASSOCIATED DEVELOPMENTS, LLC,

a Tennessee limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Vice Manager and Secretary





 



 

TAL POWER EQUIPMENT #1 LLC,

a Mississippi limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TAL POWER EQUIPMENT #2 LLC,

a Mississippi limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TAL REAL ESTATE LLC,

a Mississippi limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TAL VAN #1 LLC,

a Mississippi limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TOTAL LOGISTICS INC.,

a Mississippi corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TOTAL TRANSPORTATION OF MISSISSIPPI LLC,

a Mississippi limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer





 



 

TRANSPORTATION ASSETS LEASING INC.,

a Mississippi corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TRANSPORTATION INVESTMENTS INC.,

a Mississippi corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Treasurer

 

 



 



 

ADMINISTRATIVE

AGENT:bank of america, n.a.,

as Administrative Agent

 

 

By: /s/ Christine Trotter

Name: Christine Trotter

Title: Assistant Vice President

 



 



 

LENDERS:bank of america, n.a.,

as a Lender, the Swingline Lender and an L/C Issuer

 

 

By: /s/ John M. Hall

Name: John M. Hall

Title: Senior Vice President

 

 

 





 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and an L/C Issuer

By:/s/ Michael Bash

Name: Michael Bash

Title: SVP





 



 

JPMORGAN CHASE BANK, N.A.,

as a Lender

By: /s/ Brandon Abney

Name: Brandon Abney

Title: Authorized Officer





 



 

MORGAN STANLEY BANK, N.A.,

as a Lender

By:/s/ Jacob Dowden

Name: Jacob Dowden

Title: Authorized Signatory



 



 

REGIONS BANK,

as a Lender

By: /s/ Joe Dancy

Name: Joe Dancy

Title: Senior Vice President





 



 

CIBC BANK USA,

as a Lender

By: /s/ Andrew Hoffman

Name: Andrew Hoffman

Title: Associate Managing Director

 

 

